DETAILED ACTION
	Claims 1, 14, and 21 are amended. Claims 1-26 are pending. A complete action on the merits of claims 1-26 appears below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 11-13, 17, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Flom in view of Vayser (U.S. Patent Application Publication No. 20160157920).
Regarding claim 1, Flom teaches an electrosurgical instrument with smoke evacuation (Abstract), comprising: an electrode (Fig. 2, element 6); a suction lumen having a minimum linear restriction (Fig. 2, element 14); and a plurality of slots disposed longitudinally about a central axis of the electrosurgical instrument (Fig. 2, element 8; Fig. 3A, element 30), wherein the suction lumen is in fluid communication with the slots (Col. 2, lines 58-61) wherein each slot has a slot thickness, a slot length, and a slot width (Fig. 2, element 8; Fig. 3A, element 30; the slot(s) exist in 3 dimensional space so they must have all these), wherein each slot length is greater than the corresponding slot width (Col. 5, line 64 - Col. 6, line 8), wherein each slot width is greater than the corresponding slot thickness (Col. 4, lines 61-66; Flom states the shaft can have a diameter between 2-8 mm and a lumen diameter between 2-7 
Flom does not teach the electrode being arranged along the central axis of the electrosurgical instrument.
Vayser, in an analogous device, teaches the electrode being arranged along the central axis of the electrosurgical instrument (Fig. 2A, 2B, element 214).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the electrode placement of Vayser for the electrode placement of Flom. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 2, the combination of Flom and Vayser teach all the elements of the current invention as stated above.
Flom further teaches wherein each slot length is between two and ten times greater than the corresponding slot width (Col. 5, line 64 - Col. 6, line 8).
Regarding claim 3, the combination of Flom and Vayser teach all the elements of the current invention as stated above.
Flom further teaches wherein each slot thickness is at least 1 millimeter (Col. 4, lines 61-66; Flom states the shaft can have a diameter between 2-8 mm and a lumen diameter between 2-7 mm meaning the radius of each would be between 1-4 mm and 1-3.5 mm, respectively. Seeing that the 
Regarding claim 4, the combination of Flom and Vayser teach all the elements of the current invention as stated above.
Flom further teaches that he electrosurgical instrument further comprises ABS plastic (Col. 7, lines 10-11).
Regarding claim 8, the combination of Flom and Vayser teach all the elements of the current invention as stated above.
Flom further teaches wherein the electrode comprises a cutting edge (Fig. 2B, element 24; Col. 5, lines 26-27).
Regarding claim 11, the combination of Flom and Vayser teach all the elements of the current invention as stated above.
Flom further teaches wherein the electrosurgical instrument is an electrosurgical pencil (Fig. 6A; Col. 5, lines 32-34).
Regarding claim 12, Flom teaches an electrosurgical system (Abstract), comprising: a suction source (Fig. 4, element 50); a radiofrequency generator (Fig. 4, element 40); and an electrosurgical instrument, the electrosurgical instrument comprising (Abstract): an electrode (Fig. 2, element 6), a suction lumen having a minimum linear restriction (Fig. 2, element 14), and a plurality of slots disposed longitudinally about a central axis of the electrosurgical instrument (Fig. 2, element 8; Fig. 3A, element 30), wherein the suction lumen is in fluid communication with the slots (Col. 2, lines 58-61), wherein each slot has a slot thickness, a slot length, and a slot width (Fig. 2, element 8; Fig. 3A, element 30; The slot(s) exist in 3 dimensional space so they must have all these), wherein each slot length is greater than the corresponding slot width (Col. 5, line 64 - Col. 6, line 8), wherein each slot width is greater than the 
Flom does not teach a distal face free of an air gap.
Vayser, in an analogous device, teaches a distal face free of an air gap ([0053]; Fig. 2B, elements 202, 214).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a distal face free of an air gap as taught by Vayser in the system of Flom, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 13, the combination of Flom and Vayser teaches all the elements of the claimed invention as stated above. 
Flom further teaches the electrosurgical instrument further comprising ABS plastic (Col. 7, lines 10-11).
Regarding claim 17, the combination of Flom and Vayser teaches all the elements of the claimed invention as stated above. 
Flom further teaches wherein the electrode comprises a cutting edge (Fig. 2B, element 24; Col. 5, lines 26-27).
Regarding claim 19, the combination of Flom and Vayser teaches all the elements of the claimed invention as stated above. 

Regarding claim 21, Flom teaches an electrosurgical instrument with smoke evacuation (Abstract), comprising: an electrode (Fig. 2, element 6); a central axis (Fig. 2A; Col. 5, lines 19-22) a suction lumen having a minimum linear restriction (Fig. 2, element 14), and a plurality of slots disposed longitudinally about the central axis of the electrosurgical instrument (Fig. 2, element 8; Fig. 3A, element 30) wherein the electrosurgical instrument is an electrosurgical pencil (Fig. 6A; Col. 5, lines 32-34), wherein the suction lumen is in fluid communication with the slots (Col. 2, lines 58-61), wherein each slot has a slot thickness, a slot length, and a slot width (Fig. 2, element 8; the slot(s) exist in 3 dimensional space so they must have all these), wherein each slot length is greater than the corresponding slot width (Col. 5, line 64 - Col. 6, line 8), wherein each slot width is greater than the corresponding slot thickness (Flom states the shaft can have a diameter between 2-8 mm and a lumen diameter between 2-7 mm meaning the radius of each would be between 1-4 mm and 1-3.5 mm, respectively. Seeing that the lumen is contained within the shaft, the distance between the outer edge of the lumen and the outer edge of the shaft would have to be in a range of 0-3 mm. This distance would represent the range of thickness the slots would have to be), wherein each slot length is substantially parallel to the central axis (Fig. 2, element 8; Fig. 3A, element 30), wherein each slot length is between two and ten times greater than the corresponding slot width (Col. 5, line 64 - Col. 6, line 8), and wherein the minimum linear restriction of the suction lumen is greater than each slot width (Col. 4, lines 61-66; Col. 5, line 64 - Col. 6, line 8).
Flom does not teach the electrode being arrange along the central axis.
Vayser, in an analogous device, teaches the electrode being arranged along the central axis of the electrosurgical instrument (Fig. 2A, 2B, element 214).

Regarding claim 22, the combination of Flom and Vayser teach all the elements of the current invention as stated above.
Flom further teaches wherein each slot thickness is at least 1 millimeter (Col. 4, lines 61-66; Flom states the shaft can have a diameter between 2-8 mm and a lumen diameter between 2-7 mm meaning the radius of each would be between 1-4 mm and 1-3.5 mm, respectively. Seeing that the lumen is contained within the shaft, the distance between the outer edge of the lumen and the outer edge of the shaft would have to be in a range of 0-3 mm. This distance would represent the range of thickness the slots would have to be. So a thickness value could be 1 mm and a width value could be 2 mm as previously mentioned in Flom).
Regarding claim 23, the combination of Flom and Vayser teach all the elements of the current invention as stated above.
Flom does not teach the electrosurgical instrument further comprising a distal face free of an air gap.
Vayser further teaches a distal face free of an air gap ([0053]; Fig. 2B, elements 202, 214).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a distal face free of an air gap as taught by Vayser in the system of Flom, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 24, the combination of Flom and Vayser teach all the elements of the current invention as stated above.
Flom further teaches wherein the electrode comprises a cutting edge (Fig. 2B, element 24; Col. 5, lines 26-27).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Flom in view of Vayser and in further view of McClurken (U.S. Patent Application Publication No. 20050090816).
Regarding claim 5, the combination of Flom and Vayser teaches all the elements of the claimed invention as stated above. 
Flom and Vayser do not teach wherein the electrode comprises stainless steel.
McClurken, in an analogous device, teaches wherein the electrode comprises stainless steel ([0218]). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the stainless steel of McClurken for the steel of Flom and Vayser. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 6, the combination of Flom, Vayser, and McClurken teaches all the elements of the claimed invention as stated above. 
Flom and Vayser do not teach wherein the electrode further comprises a coating.
McClurken further teaches wherein the electrode further comprises a coating ([0349]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include where the electrode further comprises a coating as taught by McClurken in the system Flom and Vayser, since the claimed invention is merely a combination of old elements, and in the combination each element 
Regarding claim 7, the combination of Flom, Vayser, and McClurken teaches all the elements of the claimed invention as stated above. 
Flom and Vayser do not teach wherein the coating comprises a ceramic.
McClurken further teaches wherein the coating comprises a ceramic ([0349]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include where the coating comprises a ceramic as taught by McClurken in the system Flom and Vayser, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Flom in view of Vayser and in further view of Vakharia (U.S. Patent Application Publication No. 20090131932).
Regarding claims 9 and 25, the combination of Flom and Vayser teaches all the elements of the claimed invention as stated above. 
Flom and Vayser do not teach wherein the electrode is paddle shaped.
Vakharia, in an analogous device, teaches wherein the electrode is paddle shaped ([0052]). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of paddle shaped electrode of McClurken for electrode of Flom and Vayser. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Flom in view Vayser and in further view of Stearns (U.S. Patent Application Publication No. 20120150101).
Regarding claim 10, the combination of Flom and Vayser teaches all the elements of the claimed invention as stated above. 
Flom and Vayser do not teach a gas supply line.
Stearns, in an analogous device, teaches a gas supply line ([0074]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a gas supply line as taught by Stearns in the system of Flom and Vayser, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Flom in view of Vayser and in further view of McClurken (U.S. Patent Application Publication No. 20050090816). 
Regarding claim 14, the combination of Flom and Vayser teaches all the elements of the claimed invention as stated above. 
Flom and Vayser do not teach wherein the electrode comprises stainless steel.
McClurken, in an analogous device, teaches wherein the electrode comprises stainless steel ([0218]). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the stainless steel of McClurken for the steel of Flom and Vayser. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 15, the combination of Flom, Vayser, and McClurken teaches all the elements of the claimed invention as stated above. 
Flom and Vayser do not teach wherein the electrode further comprises a coating.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include where the electrode further comprises a coating as taught by McClurken in the system Flom and Vayser, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 16, the combination of Flom, Vayser, and McClurken teaches all the elements of the claimed invention as stated above. 
Flom and Vayser do not teach wherein the coating comprises a ceramic.
McClurken further teaches wherein the coating comprises a ceramic ([0349]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include where the coating comprises a ceramic as taught by McClurken in the system Flom and Vayser, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Flom in view of Vayser and in further view of Vakharia (U.S. Patent Application Publication No. 20090131932). 
Regarding claim 18, the combination of Flom and Vayser teaches all the elements of the claimed invention as stated above. 
Flom and Vayser do not teach wherein the electrode is paddle shaped.
Vakharia teaches wherein the electrode is paddle shaped ([0052]). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of paddle shaped .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Flom in view of Vayser and in further view of Stearns (U.S. Patent Application Publication No. 20120150101). 
Regarding claim 20, the combination of Flom and Vayser teaches all the elements of the claimed invention as stated above. 
Flom and Vayser do not teach the electrosurgical instrument further comprising a gas supply line.
Stearns teaches a gas supply line ([0074]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a gas supply line as taught by Stearns in the system of Flom and Vayser, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Flom in view of Vayser and in further view of Woloszko (U.S. Patent Application Publication No. 20030009164). 
Regarding claim 26, the combination of Flom and Vayser teaches all the elements of the claimed invention as stated above. 
Flom and Vayser do not teach wherein the cross-section of the instrument is triangular.
Woloszko, in an analogous device, teaches wherein the cross-section of the instrument is triangular ([0251]; Fig. 57D, element 1910d). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of where the cross-section of the instrument is triangular of Woloszko for the cross-section of Flom and Vayser. Thus, the .
Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. Regarding the arguments pertaining to claim 12, applicant makes the argument that addition of the distal face from Vayser for the open end of Flom would result in some or all of the smoke, blood, tissue particles, and other debris from the surgical site having nowhere to go potentially resulting in the side holes/slots of Flom becoming blocked. Examiner disagrees with this argument. Flom states in Col. 5, lines 41-50 that if the opening 27 is blocked, which is essentially what would happen if the teaching of Vayser was incorporated into Flom, then “smoke can be continuously evacuated through side holes 8 disposed proximally from distal end 12, even when distal end 12 is pressed against tissue. Side holes 8 have a substantially smaller diameter than shaft 4, preferably about 0.5-2.0 mm. This effectively prevents larger tissue particles that have been severed during cauterization from blocking or obstructing side holes 8 while allowing smoke and other fluids to pass through.” The side holes/slots 8 and/or 30 are capable of removing smoke, fluid, and small tissue particles that exhibit dimensions smaller than the dimensions of the holes/slots even when opening 27 is blocked.
In addition, applicant makes the further argument that the side holes/slots could potentially be blocked during use of the device. Examiner does not accept this argument on the merits because this argument could apply to any device that has holes/slots for suction including the applicant’s own invention as potential blocking of the suction slots 108 due to large tissue particles in the applicant’s invention could occur in the same way that large tissue particles could block holes/slots 8 and 30 of Flom. 


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/NILS A POTTER/Examiner, Art Unit 3794